Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
      This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

1)  Claim limitations [17]:
 “ the controller coupled to the voltage detector and the switch and configured to ..”
have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“  the controller ”
coupled with functional language 
 Send a first instruction .. send a second instruction
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“  the controller ” [Para 0074, 0082; Fig. 3 ]
 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-12, 14-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Balasubramanian et.al. (U.S Patent Application Publication 2016/0064938; hereinafter ”Balasubramanian"; Reference cited by applicant) in view of Wendt et al. (U.S Patent Application Publication 2018/0367319; hereinafter “Wendt” ).

Regarding claim 1 Balasubramanian discloses, a port adaptation method implemented by a network device, comprising: 
probing [“probes for power related info”, Fig.6] whether a first port of the network device is coupled to a power sourcing equipment[“Network device 102 and EDs 104 may form part of a large collection of distributed network devices .. 0014;Fig.1 100; “Each dual-role PoE port unit 112(i) is selectively configurable responsive to respective selection signal 118(i) received at the PoE port unit to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide/source power to connected ED 104(i), or (ii) a PoE Powered Device (PD) port unit to sink/receive power from the connected ED…”, 0021;  “In an example, power supply 110 of network device 102 may normally provide power to ED 104(1) through PoE link 106(1).   ...” 0024; 0028; “That is, network device 102 and ED 104(1) are configured to perform PSE and PD roles, respectively.  In this case, power flows from the system AC power bus of network device 102 through power converters 406 to power summing bus 402..”, 0037 ;(i.e. t AC power bus with power converters corresponds to the power sourcing equipment); 0033; “.. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED.  Controller 116 also tracks a power flow direction relative to each ED 104(i), i.e., the present power flow direction on each Ethernet link 106”, 0046;(i.e. probing to determine whether power is provided to the port  from the AC power source of the  network device or the endpoint device is providing power to the network device)] ; 
maintaining a state of the first port as a powered state or changing the state to the powered state when a probing result comprises that the first port is coupled to the power sourcing equipment[ “ In a situation in which local power sources 444 and 448 of ED 104(1) are not generating power in excess of what the ED needs locally, ..That is, network device 102 and ED 104(1) are configured to perform PSE and PD roles, respectively.  In this case, power flows from the system AC power bus of network device 102 through power converters 406 to power summing bus 402.  Power flows from power summing bus 402 to power converter 410 so as power loads 412, and to port unit 112(1).”, 0037 ;(i.e. the AC power bus with power converters corresponds to the power sourcing equipment); “At 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED.  ..Depending on the initial power flow direction at each ED 104(i), the power flow direction may need to be reversed at ED 104(i) ..”, 0048; Fig.4; Fig.6 (i.e. Changing/ reversing  the power flow direction at the port based on the probing result /power related information ,  whether the network device or the end point device is providing power) ]; 
changing the state to a powering state when the probing result comprises that the first port is decoupled from the power sourcing equipment[Fig.4; An alternative situation may occur in which one or more of local power sources 444 and 448 are generating an excess of power in ED 104(1), or if network device 102 needs to use a portion of the energy stored in battery 448 (for example, during an AC power failure).  In this situation, port units 112(1) and 132(1) are controlled to establish an upstream direction of power flow from ED 104(1) to network device 102 over PoE link 106(1).  That is, network device 102 and ED 104(1) are configured to perform PD and PSE roles, respectively.  “, 0038; ( i.e. the AC power source of the network device is decoupled due to power failure) ; “local power source 130(1)”, Fig.1; Fig, 4 444; “The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power.”, 0047; “ direct power flow from ED 104(i) if it is determined that there is excess power is available”, 0048; ( i.e. changing the power flow direction at the port based on the determination that the EndPoint device(ED) is providing power)]   and the network device has a power supply for supplying power[ 0028; “local power source 130(1)”, Fig.1; Fig, 4 444;  “..The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power…”, 0047( i.e the ED with local power source supplying power to the Network device)]; and 
However Balasubramanian does not expressly disclose probing again whether the first port is coupled to the power sourcing equipment when the probing result comprises that the first port is decoupled from the power sourcing equipment and the network device does not have the power supply for supplying power

In the same field of endeavor ( e.g. providing power to a powered device  by ensured that the apparatus always provides an appropriate amount of power to the connected powered device   and allow for a faster start-up of the powered device upon an interruption of the power supply via a data link by an apparatus connected to the powered device), Wendt teaches, 
probing again whether the first port is coupled to the power sourcing equipment when the probing result comprises that the first port is decoupled from the power sourcing equipment and the network device does not have the power supply for supplying power.  [ “powered devices which may be supplied with power by means of the PoE mechanism include classical network devices, such as IP phones, IP cameras, wireless access points and network routers “, 0003-0004 ; ( i.e the network device requiring power from the PSE and does not have a power source) ;“a connection monitoring module 13 is provided in the PSE 1 for each Ethernet port. The connection monitoring module 13 is connected to the port controller 10 and is capable of detecting an interruption of the connection between the PSE 1 and the PD 2 during a power outage..., the power controller may firstly check in the probing phase, whether a valid PD 2 is connected to the PSE 1 via the Ethernet port (step 206). If the port controller 10 does not detect a valid PD 2 in step 206, it does not further provide power via the Ethernet port and terminates the power cycle (step 207)…”, 0052; ( i.e. determining that the PD port  is disconnected from the PSE during power interruption and  the PD does not have a  power supply ) ; “This is due to the possibility that one PD 2 may be disconnected from the Ethernet port and a new PD 2 may be connected during an interruption of the power supply. In these cases, the evaluations during the probing phase ensure that the PSE 1 provides power to the new PD 2 in accordance with the correct configuration appropriate for the new PD 2.”, 0046]
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Balasubramanian with Wendt. Wendt’s teaching of providing appropriate amount of power to the powered device based  upon the stored configuration after a power outage  will substantially improve Balasubramanian’s system for a faster start-up of the powered device after a power outage and ensures providing appropriate power if a new PD is connected during an interruption of power supply.

Regarding claim 2, Balasubramanian teaches determining whether the network device has the power supply for supplying power[ [ 0028; “local power source 130(1)”, Fig.1; Fig, 4 444;  “..The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power…”, 0047( i.e the ED with local power source supplying power to the Network device)].  
Regarding claim 3, Balasubramanian discloses, wherein when the network device has the power supply for supplying power[0047] and before probing whether the first port is coupled to the power sourcing equipment[0037], the port adaptation method further comprises determining the state, and wherein the state comprises a decoupled state, the powering state, or the powered state[ “At 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED.  ..Depending on the initial power flow direction at each ED 104(i), the power flow direction may need to be reversed at ED 104(i) ..”, 0048; Fig.4; Fig.6].  
Regarding claim 4, Wendt teaches probing whether the first port is coupled to the power sourcing equipment when the state comprises the decoupled state or the powered state[ 0052;0044].  
Regarding claim 5 , Balasubramanian discloses detecting whether the first port is coupled to a valid powered device when the state comprises the powering state[“In addition, in response to selection signal 118(1), PSE/PD controller 428(i) selectively operates to perform either PSE operations including PD detection, optional classification, start-up, operation, and disconnect when port unit 112(1) is configured to operate as the PSE port unit, or perform PD operations when the port unit is configured to operate as the PD port unit.  PD operations include, for example, presenting to the PSE valid detection and classification signatures responsive to the PSE operations (e.g., detection, classification, and so on)”, 0032; 0038;0047-0048].

Regarding claim 9, Balasubramanian discloses changing the state to the powering state [0038;0048]after a switching period expires[ “port unit 112(i) starts a "New Source Wait Timer" and waits to receive an appropriate source voltage from port unit 132(i) (which needs to change from sink to source) indicating that port unit 132(i) has switched from sink to source before the time expires.  If the timer expires before the appropriate source voltage is received, a retry can be asserted or a message may be sent to port unit 132(i) to solicit status.”, 0059; 0060] when the network device has the power supply for supplying the power [“local power source 130(1)”, Fig.1; Fig, 4 444;  “..The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power…”, 0047; 0054-0055] and each probing result in the switching period comprises that the first port is decoupled from the power sourcing equipment[0038].  
Regarding claims 10 ,15, Balasubramanian discloses  stopping probing on the first port after the first port is coupled to the power sourcing equipment or after the first port is locked as a power drawing port[0038;0061].  
Regarding claims 11, 16,  Balasubramanian discloses ,wherein after locking the first port as the power drawing port[0032; (i.e. in response to the selection signal the port is configured as a power supplying or power drawing port)], the port adaptation method further comprises unlocking the first port to perform probing on the first port again when the network device is abnormal or a device coupled to the first port changes[0032;0063].  
Regarding claim 12, Balasubramanian discloses , a port adaptation apparatus implemented by a network device, comprising: [“Network device 102 includes: [0017] a. a power supply 110 or other power source to provide power for the network device and, optionally, EDs 104 over PoE links 106; [0018] b. multiple dual-role PoE port units 112(1)-112(N) (each referred to as a "PSE/PD port unit"; [0016]; “Each dual-role PoE port unit 112(i) is selectively configurable responsive to respective selection signal 118(i) received at the PoE port unit to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide/source power to connected ED 104(i), or (ii) a PoE Powered Device (PD) port unit to sink/receive power from the connected ED.”, 0021; “Each ED 104(i) also includes a corresponding selectively configurable dual-role PoE port unit 132(i).  Each dual-role PoE port unit 132(i) mates with a connector of Ethernet cable 108(i) so as to terminate PoE link 106(i) in ED 104(1).  Thus, each PoE link 106(i) comprises selectively configurable dual-role port units 112(i) and 132(i) mated to opposite ends of Ethernet cable 108(i).  Each ED PoE port unit 132(i) is configured similarly to corresponding dual-role port unit 112(i) so as to be selectively configurable responsive to a selection signal in ED 104(i) (not shown) to operate as either (i) a PoE PSE port unit to provide/source power to network device 102, or (ii) a PoE PD port unit to sink/receive power from the network device”, 0023; (i.e. the network device and the  end point device comprise dual-role PoE port units , in which the ports are either configured as a power source or power sink and the ports  of the device configured to provide power is the power sourcing device)]
a powered chip[ 0016;0021; 0023; (i.e. the network device and the  end point device comprise dual-role PoE port units , in which the ports are either configured as a power source or power sink and the ports of a device configured to receive power is the powered device)
 and 
an adaptation circuit coupled to the power sourcing chip, the powered chip, and a first port of the network device and configured to[“a controller 116 to control the network device generally, and also to control each dual-role PoE port unit 112(i) through a respective one of selection signals 118(1)-118(N); and [0020] d. a network processor unit (NPU) 113 coupled to PoE port units 112 to switch and otherwise process data packets between the port units”, 0019;0047 fig.1 116]: 

probe [“probes for power related info”, Fig.6] whether the first port of the network device is coupled to a power sourcing equipment[“Network device 102 and EDs 104 may form part of a large collection of distributed network devices .. 0014;Fig.1 100; “Each dual-role PoE port unit 112(i) is selectively configurable responsive to respective selection signal 118(i) received at the PoE port unit to operate as either (i) a PoE Power Source Equipment (PSE) port unit to provide/source power to connected ED 104(i), or (ii) a PoE Powered Device (PD) port unit to sink/receive power from the connected ED…”, 0021;  “In an example, power supply 110 of network device 102 may normally provide power to ED 104(1) through PoE link 106(1).   ...” 0024; 0028; “That is, network device 102 and ED 104(1) are configured to perform PSE and PD roles, respectively.  In this case, power flows from the system AC power bus of network device 102 through power converters 406 to power summing bus 402..”, 0037 ;(i.e. t AC power bus with power converters corresponds to the power sourcing equipment); 0033; “.. Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED.  Controller 116 also tracks a power flow direction relative to each ED 104(i), i.e., the present power flow direction on each Ethernet link 106”, 0046;(i.e. probing to determine whether power is provided to the port  from the AC power source of the  network device or the endpoint device is providing power to the network device)] ; 
maintain or change the first port to be coupled to the powered chip when a probing result comprises that the first port is coupled to the power sourcing equipment [ “ In a situation in which local power sources 444 and 448 of ED 104(1) are not generating power in excess of what the ED needs locally, ..That is, network device 102 and ED 104(1) are configured to perform PSE and PD roles, respectively.  In this case, power flows from the system AC power bus of network device 102 through power converters 406 to power summing bus 402.  Power flows from power summing bus 402 to power converter 410 so as power loads 412, and to port unit 112(1).”, 0037 ;(i.e. the AC power bus with power converters corresponds to the power sourcing equipment); “At 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED.  ..Depending on the initial power flow direction at each ED 104(i), the power flow direction may need to be reversed at ED 104(i) ..”, 0048; Fig.4; Fig.6 (i.e. changing/ reversing  the power flow direction at the port based on the probing result /power related information ,  whether the network device or the end point device is providing power) ]; 
change the first port to be coupled to the power sourcing chip and a state of the first port to a powering state when the probing result comprises that the first port is decoupled from power sourcing equipment [Fig.4; An alternative situation may occur in which one or more of local power sources 444 and 448 are generating an excess of power in ED 104(1), or if network device 102 needs to use a portion of the energy stored in battery 448 (for example, during an AC power failure).  In this situation, port units 112(1) and 132(1) are controlled to establish an upstream direction of power flow from ED 104(1) to network device 102 over PoE link 106(1).  That is, network device 102 and ED 104(1) are configured to perform PD and PSE roles, respectively.  “, 0038; ( i.e. the AC power source of the network device is decoupled due to power failure) ; “local power source 130(1)”, Fig.1; Fig, 4 444; “The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power.”, 0047; “ direct power flow from ED 104(i) if it is determined that there is excess power is available”, 0048; ( i.e. changing the power flow direction at the port based on the determination that the EndPoint device(ED) is providing power)]   and the network device has a power supply for supplying power[ 0028; “local power source 130(1)”, Fig.1; Fig, 4 444;  “..The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power…”, 0047( i.e the ED with local power source supplying power to the Network device)]; and 
However Balasubramanian does not expressly disclose probe again whether the first port is coupled to the power sourcing equipment when the probing result comprises that the first port is decoupled from the power sourcing equipment and the network device does not have the power supply for supplying power
In the same field of endeavor ( e.g. providing power to a powered device  by ensured that the apparatus always provides an appropriate amount of power to the connected powered device   and allow for a faster start-up of the powered device upon an interruption of the power supply via a data link by an apparatus connected to the powered device), Wendt teaches, 
probe again whether the first port is coupled to the power sourcing equipment when the probing result comprises that the first port is decoupled from the power sourcing equipment and the network device does not have the power supply for supplying power.  [ “powered devices which may be supplied with power by means of the PoE mechanism include classical network devices, such as IP phones, IP cameras, wireless access points and network routers “, 0003-0004 ; ( i.e the network device requiring power from the PSE and does not have a power source) ;“a connection monitoring module 13 is provided in the PSE 1 for each Ethernet port. The connection monitoring module 13 is connected to the port controller 10 and is capable of detecting an interruption of the connection between the PSE 1 and the PD 2 during a power outage..., the power controller may firstly check in the probing phase, whether a valid PD 2 is connected to the PSE 1 via the Ethernet port (step 206). If the port controller 10 does not detect a valid PD 2 in step 206, it does not further provide power via the Ethernet port and terminates the power cycle (step 207)…”, 0052; ( i.e. determining that the PD port  is disconnected from the PSE during power interruption and  the PD does not have a  power supply ) ; “This is due to the possibility that one PD 2 may be disconnected from the Ethernet port and a new PD 2 may be connected during an interruption of the power supply. In these cases, the evaluations during the probing phase ensure that the PSE 1 provides power to the new PD 2 in accordance with the correct configuration appropriate for the new PD 2.”, 0046]
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Balasubramanian with Wendt. Wendt’s teaching of providing appropriate amount of power to the powered device based  upon the stored configuration after a power outage  will substantially improve Balasubramanian’s system for a faster start-up of the powered device after a power outage and ensures providing appropriate power if a new PD is connected during an interruption of power supply.

Regarding claim 14, Balasubramanian discloses,  probe, in a switching period, whether the first port is coupled to the power sourcing equipment; and
 change the first port to be coupled to the power sourcing chip[0038;0048] after the switching period expires [ “port unit 112(i) starts a "New Source Wait Timer" and waits to receive an appropriate source voltage from port unit 132(i) (which needs to change from sink to source) indicating that port unit 132(i) has switched from sink to source before the time expires.  If the timer expires before the appropriate source voltage is received, a retry can be asserted or a message may be sent to port unit 132(i) to solicit status.”, 0059; 0060] and the probing result comprises that the first port is decoupled from the power sourcing equipment[0038].  
Regarding claim 17, Balasubramanian discloses, 
a voltage detector coupled to the first port [“Voltage and current monitors...” 0032]and configured to: 
probe whether a valid input voltage exists on the first port to probe whether the first port is coupled to the power sourcing equipment[0041]; and
 feedback a second probing result of the first port to a controller[0046;0048]; a switch coupled to the power sourcing chip, the powered chip, and the first port; and 
the controller coupled to the voltage detector and the switch and configured to[0013; Fig.4 412]: 
send a first instruction to the switch when the second probing result comprises that the first port is coupled to the power sourcing equipment and the state does not comprise a powered state, wherein the first instruction instructs the switch to couple the first port and the powered chip, and wherein the state is changed to the powered state[0028;0037;0048]; and 
send a second instruction to the switch when the second probing result comprises that the first port is not coupled to the power sourcing equipment and the network device 6Atty. Docket No. 4657-32901 (85446317US05) has the power supply for supplying the power, wherein the second instruction instructs the switch to couple the first port and the power sourcing chip, and wherein the state is changed to the powering state[0038;0047-0048].  
Regarding claim 19, Balasubramanian teaches , 
receive the first instruction from the controller[0026;0032;0048]; 
couple the first port and the powered chip according to the first instruction[0037];     
receive the second instruction from the controller [“At 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED.  Controller 116 asserts control signals 118 to set the power flow direction at each port unit 112(i).  Depending on the initial power flow direction at each ED 104(i), the power flow direction may need to be reversed at ED 104(i) (and over Ethernet link 106(i)) to comply with the determined preferred direction of power if the initial and preferred power flow directions do not match.  Such a reversal may be required so as to direct power flow towards ED 104(i) if is determined that the ED needs externally provided power from network device 102, and direct power flow from ED 104(i) if it is determined that there is excess power is available”, 0048]; and 
couple the first port and the power sourcing chip according to the second instruction[0038].  
Regarding claim 20, Balasubramanian discloses , a power supply system, comprising:
 a power sourcing equipment[ [“In an example, power supply 110 of network device 102 may normally provide power to ED 104(1) through PoE link 106(1). . .” 0024; 0032];
 a powered device[0016;0021; 0023; (i.e. the network device and the  end point device comprise dual-role PoE port units , in which the ports are either configured as a power source or power sink and the ports of a device configured to receive power is the powered device)];; and
 an intermediate device, comprising[ “ a controller ..”, 0019]: 
a first port coupled to the power sourcing equipment[“a controller 116 to control the network device generally, and also to control each dual-role PoE port unit 112(i) through a respective one of selection signals 118(1)-118(N); and [0020] d. a network processor unit (NPU) 113 coupled to PoE port units 112 to switch and otherwise process data packets between the port units”, 0019;0047 fig.1 116]; 
a second port coupled to the powered device[0023]; 
a first port adaptation apparatus, comprising[ 0019;0037;0048; Fig.5 428]: 
a first power sourcing chip [Fig.5 504]; 
a first powered chip [Fig.5 506]; and 505716-v1/4657-32900 30 
Atty. Docket No. 4657-32900 (85446317USO4)a first adaptation circuit coupled to the first power sourcing chip, the first powered chip and the first port [0019; 0047; 0039; Fig.5 428(1)]
 probe whether the first port is coupled to the power sourcing equipment[Fig.1 100; “Network device 102 and EDs 104 may form part of a large collection of distributed network devices and EDs accessible through a communication network that includes one or more wide area networks (WANs), such as the Internet, and one or more local area networks (LANs)”, 0014; “In an example, power supply 110 of network device 102 may normally provide power to ED 104(1) through PoE link 106(1).   ...” 0024; 0028; 0033;”probes for power related info”, Fig.6; “Such a reversal may be required so as to direct power flow towards ED 104(i) if is determined that the ED needs externally provided power from network device 102,”, 0048; “At 705, controller 116 determines for each ED 104(i) the power-related information mentioned above.  Controller 116 may poll each ED 104(i) for the power related information, and/or receive periodic telemetry reports from each ED.  Controller 116 also tracks a power flow direction relative to each ED 104(i), i.e., the present power flow direction on each Ethernet link 106”, 0046;(i.e. the network device probes to determine whether power is received by the port  from the network device or the endpoint device is providing power to the network device)] ;
maintain or change the first port to be coupled to the first powered chip when the first port is coupled to the power sourcing equipment[ “ In a situation in which local power sources 444 and 448 of ED 104(1) are not generating power in excess of what the ED needs locally, port units 112(1) and 132(1) are controlled to establish a downstream power flow direction from network device 102 to ED 104(1) over PoE link 106(1) (see FIG. 1).  That is, network device 102 and ED 104(1) are configured to perform PSE and PD roles, respectively.  In this case, power flows from the system AC power bus of network device 102 through power converters 406 to power summing bus 402.  Power flows from power summing bus 402 to power converter 410 so as power loads 412, and to port unit 112(1).”, 0037 ;(i.e. the AC power bus with power converters corresponds to the power sourcing equipment); “At 715, controller 116 (e.g., through Central Power Manager 606 and Communication Center 608) controls the power flow direction at each ED 104(i) based on the power-related information and the preferred power flow direction determined for that ED.  Controller 116 asserts control signals 118 to set the power flow direction at each port unit 112(i).  Depending on the initial power flow direction at each ED 104(i), the power flow direction may need to be reversed at ED 104(i) (and over Ethernet link 106(i)) to comply with the determined preferred direction of power if the initial and preferred power flow directions do not match.”, 0048; Fig.4; (i.e. setting the power flow direction at the port based on the determination whether the network device or the end point device is providing powerand changing  the state  of the ports based on the determination. ) ];; 
change the first port to be coupled to the first power sourcing chip to change the first port to a powering state when the first port is decoupled from the power sourcing equipment and the first port adaptation apparatus has a power supply for supplying power0028; “local power source 130(1)”, Fig.1; Fig, 4 444;  “..The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power…”, 0047;], and a state of the first port being changed to a powering state [Fig.4; An alternative situation may occur in which one or more of local power sources 444 and 448 are generating an excess of power in ED 104(1), or if network device 102 needs to use a portion of the energy stored in battery 448 (for example, during an AC power failure).  In this situation, port units 112(1) and 132(1) are controlled to establish an upstream direction of power flow from ED 104(1) to network device 102 over PoE link 106(1).  That is, network device 102 and ED 104(1) are configured to perform PD and PSE roles, respectively.  “, 0038; ( i.e. the AC power source of the network device is decoupled due to power failure) ; “local power source 130(1)”, Fig.1; Fig, 4 444; “The determined preferred direction may be from ED 104(i) to network device 102 if the ED has indicated an excess of power.”, 0047; “ direct power flow from ED 104(i) if it is determined that there is excess power is available”, 0048; ( i.e. changing the power flow direction at the port based on the determination that the EndPoint device(ED) is providing power)]; and
and 8Atty. Docket No. 4657-32901 (85446317US05) 
a second port adaptation apparatus, comprising: 
a second power sourcing chip [Fig.5 508]; 
a second powered chip [Fig.5 510]; and 
a second adaptation circuit coupled to the second power sourcing chip, the second powered chip[0039; Fig.5 454], and the second port and configured to: 
However Balasubramanian does not expressly disclose probe whether the second port is coupled to the power sourcing equipment; maintain or change the second port to be coupled to the second powered chip when the first port is coupled to the power sourcing equipment; change the first port to be coupled to the second power sourcing chip to change the first port to the powering state when the first port is decoupled from the power sourcing equipment and the second port adaptation apparatus has the power supply for supplying the power; and probing again whether the second port is coupled to the power sourcing equipment when the probing result comprises that the second port is decoupled from the power sourcing equipment and the second port adaptation apparatus does not have the power supply for supplying power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify  the teachings of Balasubramanian to probe whether the second port is coupled to the power sourcing equipment; maintain or change the second port to be coupled to the second powered chip when the first port is coupled to the power sourcing equipment; change the first port to be coupled to the second power sourcing chip to change the first port to the powering state when the first port is decoupled from the power sourcing equipment and the second port adaptation apparatus has the power supply for supplying the power as Balasubramanian discloses selectively activating the  PSE/ PD module of the second port unit based on the selection signal to perform their respective PSE  and PD operations respectively[0040-0041; Fig.5]  and further discloses controlling the power flow direction from the network device to endpoint device   [0021; 0037-0038; 0048] to selectively control dynamic switching of power flow directions through the cables so that power can flow bi-directionally and reverse the role of PSE and PD dynamically[0025].


However Balasubramanian does not expressly disclose probing again whether the first port is coupled to the power sourcing equipment when a probing result comprises that the first port is decoupled from the power sourcing equipment and the first port adaption apparatus does not have the power supply for supplying power;  probing again whether the second port is coupled to the power sourcing equipment when the probing result comprises that the second port is decoupled from the power sourcing equipment and the second port adaptation apparatus does not have the power supply for supplying power.
In the same field of endeavor ( e.g. providing power to a powered device  by ensured that the apparatus always provides an appropriate amount of power to the connected powered device   and allow for a faster start-up of the powered device upon an interruption of the power supply via a data link by an apparatus connected to the powered device), Wendt teaches, 
probing again whether the first port is coupled to the power sourcing equipment when the probing result comprises that the first port is decoupled from the power sourcing equipment and the network device does not have the power supply for supplying power.  [ “powered devices which may be supplied with power by means of the PoE mechanism include classical network devices, such as IP phones, IP cameras, wireless access points and network routers “, 0003-0004 ; ( i.e the network device requiring power from the PSE and does not have a power source) ;“a connection monitoring module 13 is provided in the PSE 1 for each Ethernet port. The connection monitoring module 13 is connected to the port controller 10 and is capable of detecting an interruption of the connection between the PSE 1 and the PD 2 during a power outage..., the power controller may firstly check in the probing phase, whether a valid PD 2 is connected to the PSE 1 via the Ethernet port (step 206). If the port controller 10 does not detect a valid PD 2 in step 206, it does not further provide power via the Ethernet port and terminates the power cycle (step 207)…”, 0052; ( i.e. determining that the PD port  is disconnected from the PSE during power interruption and  the PD does not have a  power supply ) ; “This is due to the possibility that one PD 2 may be disconnected from the Ethernet port and a new PD 2 may be connected during an interruption of the power supply. In these cases, the evaluations during the probing phase ensure that the PSE 1 provides power to the new PD 2 in accordance with the correct configuration appropriate for the new PD 2.”, 0046].

 However Wendt does not expressly disclose probing again whether the second port is coupled to the power sourcing equipment when the probing result comprises that the second port is decoupled from the power sourcing equipment and the second port adaptation apparatus does not have the power supply for supplying power.
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wendt to probe again whether the second port is coupled to the power sourcing equipment when the probing result comprises that the second port is decoupled from the power sourcing equipment and the second port adaptation apparatus does not have the power supply for supplying power as Wendt teaches plurality of ethernet ports coupled to the power sourcing equipment (PSE) and Wendt also teaches “a connection monitoring module 13 is provided in the PSE 1 for each Ethernet port. The connection monitoring module 13 is connected to the port controller 10 and is capable of detecting an interruption of the connection between the PSE 1 and the PD 2 during a power outage...”0052 to ensure appropriate power  for each ethernet port after a power outage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Balasubramanian with Wendt. Wendt’s teaching of providing appropriate amount of power to the powered device based  upon the stored configuration after a power outage  will substantially improve Balasubramanian’s system for a faster start-up of the powered device after a power outage and ensures providing appropriate power if a new PD is connected during an interruption of power supply.

Claims 6, 7, 8,13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Wendt as applied to claims 5, 12, 17 further in view of  Hamdi et.al (U.S Patent Application Publication 2018/0367319).  
Regarding claim 6, Balasubramanian discloses maintaining the powering state[ 0038; 0048; “At 815, controller 116 causes a message to be sent from source port unit 112(i) to sink port unit 132(i).  The message requests approval (from the sink port) of a role change of the source port from PSE to PD”, 0056; 0059-0060; (maintaining the powering state until an approval is provided for a role change from Source to sink or vice versa)] and changing the state to the powered state[0037;0048] 
However Balasubramanian, Wendt  does not expressly disclose a detection result is valid; and the detection result is invalid.

 In the same field of endeavor (e.g. providing power to authorized devices using power over Ethernet), Hamdi teaches, 
when a detection result is valid [0029; “If the PSE device 202 determines at block 508 that it is configured to only provide power to authorized powered devices, then the method proceeds to block 510 where the PSE device determines whether the device (which has been determined to be a powered device) includes a powered device (PD) identifier.  In an embodiment, the PSE device 202 may determine whether the first powered device 204a includes a PD identifier.  For example, the first powered device..”, 0030; “returning to block 514 and block 518, if the powered device is determined to be an authorized power device, then the method 500 may proceed to block 520 where the PSE device may continue with the next period of the power provisioning process. ..”,0037; “After the optional classification period has completed, the PSE device 202 may switch from providing low voltage to the first powered device 204a to providing an operational voltage (e.g., 44-57 V) over the PSE device port coupled to the first powered device 204a, which causes the PD application hardware to be powered sufficiently to operate the first powered device 204a at its full (or substantially full) functionality.  The PSE device 202 may provide to the first powered device 204a a power level based on the classification of the PSE device 202 that results in the PD application hardware 404 to be powered and operational”, 0038; ( i.e. providing power to the powered device upon detecting a valid identifier of the powered device)]
the detection result is invalid.  (“In addition, PD identifiers may be associated with authorization indicators that indicate to the powering engine 304 if a PD identifier identifies an unauthorized powered device, or a lack of a PD identifier/authorization indicator may indicate to the powering engine 304 that a PD identifier has been received from an unauthorized device.  In a specific example, if the powering engine 304 determines that that received PD identifier matches one of the PD identifiers stored in the PD identifier database, then the powering engine may determine, based on the authorization indicator associated with the stored PD identifier, whether the first powered device 204a is an authorized powered device or an unauthorized powered device.  ..”, 0032; “If the powered device is determined to be unauthorized at block 514, then the method 500 may proceed to block 516 where the OSE device may prevent power through the interface of the PSE device that is coupled to the interface of the powered device that is unauthorized.  In an embodiment, the PSE device 202 may prevent power from being provided to the interface 208 that is coupled to the first powered device 204a.  For example, the powering engine 304 may prevent power from being provided to the port 310 that may be coupled to the first powered device 204a.” 0036; Fig.5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Balasubramanian in view of Wendt with Hamdi. Hamdi’s teaching of providing power to only authorized devices will substantially increase the security of Balasubramanian in view of Wendt’s system to prevent providing power to unauthorized devices.

Regarding claim 7, Balsubramanian discloses,  changing the state to the powered state [ 0037;0048]
Hamdi teaches, a switching period expires and each detection result in the switching period is invalid [“If a PD identifier is not detected at block 510, the method 500 proceeds to block 512 where the PSE device determines whether a timeout period has been satisfied.  In an embodiment, the powering engine 304 of the PSE device 202 determines whether the timeout period (e.g., a time threshold, a count of the number of failed attempts to retrieve the PD identifier, and/or other timeout periods that would be apparent to one of skill in the art in possession of the present disclosure) has been satisfied.  For example, the authorization period of the power provisioning process may include a timeout period such that, if the first powered device 204a being probed by the PSE device 202 does not have a PD identifier and does not respond to the probe within the timeout period, the PSE device 202 recognizes that the first powered device 204a does not have a PD identifier and continues with the method 500…If the timeout period has been satisfied at block 512, the method 500 proceeds to optional block 514 where a determination is made whether to authorize the powered device, discussed below.”, 0031;0036 Fig.5].
Regarding claim 8, Balasubramanian discloses , wherein after changing the state to the powered state[0037;0048], 
Wendt teaches probing again whether the first port is coupled to the power sourcing equipment[ 0003-0004;0052].  

Regarding claim 13, Balasubramanian discloses , 
detect whether the first port is coupled to a valid powered device when the power sourcing chip is coupled to the first port[“In addition, in response to selection signal 118(1), PSE/PD controller 428(i) selectively operates to perform either PSE operations including PD detection, optional classification, start-up, operation, and disconnect when port unit 112(1) is configured to operate as the PSE port unit, or perform PD operations when the port unit is configured to operate as the PD port unit.  PD operations include, for example, presenting to the PSE valid detection and classification signatures responsive to the PSE operations (e.g., detection, classification, and so on)”, 0032; 0038;0047-0048]; and
 feedback a detection result of the first port to the adaptation circuit[0046;0048], and wherein the adaptation circuit is further configured to: 
lock the first port as a power sourcing port [0038;0061]; and 
change the first port to be coupled to the powered chip [0037;0048]and the state to the powered state[ 0038;0041].

However Balasubramanian, Wendt  does not expressly disclose a detection result is valid; and the detection result is invalid.

 In the same field of endeavor (e.g. providing power to authorized devices using power over Ethernet), Hamdi teaches, 
when a detection result is valid [0029; “If the PSE device 202 determines at block 508 that it is configured to only provide power to authorized powered devices, then the method proceeds to block 510 where the PSE device determines whether the device (which has been determined to be a powered device) includes a powered device (PD) identifier.  In an embodiment, the PSE device 202 may determine whether the first powered device 204a includes a PD identifier.  For example, the first powered device..”, 0030; “returning to block 514 and block 518, if the powered device is determined to be an authorized power device, then the method 500 may proceed to block 520 where the PSE device may continue with the next period of the power provisioning process. ..”,0037; “After the optional classification period has completed, the PSE device 202 may switch from providing low voltage to the first powered device 204a to providing an operational voltage (e.g., 44-57 V) over the PSE device port coupled to the first powered device 204a, which causes the PD application hardware to be powered sufficiently to operate the first powered device 204a at its full (or substantially full) functionality.  The PSE device 202 may provide to the first powered device 204a a power level based on the classification of the PSE device 202 that results in the PD application hardware 404 to be powered and operational”, 0038; ( i.e. providing power to the powered device upon detecting a valid identifier of the powered device)]
the detection result is invalid.  (“In addition, PD identifiers may be associated with authorization indicators that indicate to the powering engine 304 if a PD identifier identifies an unauthorized powered device, or a lack of a PD identifier/authorization indicator may indicate to the powering engine 304 that a PD identifier has been received from an unauthorized device.  In a specific example, if the powering engine 304 determines that that received PD identifier matches one of the PD identifiers stored in the PD identifier database, then the powering engine may determine, based on the authorization indicator associated with the stored PD identifier, whether the first powered device 204a is an authorized powered device or an unauthorized powered device.  ..”, 0032; “If the powered device is determined to be unauthorized at block 514, then the method 500 may proceed to block 516 where the OSE device may prevent power through the interface of the PSE device that is coupled to the interface of the powered device that is unauthorized.  In an embodiment, the PSE device 202 may prevent power from being provided to the interface 208 that is coupled to the first powered device 204a.  For example, the powering engine 304 may prevent power from being provided to the port 310 that may be coupled to the first powered device 204a.” 0036; Fig.5]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the teachings of Balasubramanian in view of Wendt with Hamdi. Hamdi’s teaching of providing power to only authorized devices will substantially increase the security of Balasubramanian in view of Wendt’s system to prevent providing power to unauthorized devices.

Regarding claim 18, Balasubramanian discloses , 
detect whether the first port is coupled to a valid powered device after the state is changed to the powering state[0032]; and 
feedback a detection result of the first port to the controller[0046;0048], and wherein the controller is further configured to:
lock the first port as a power sourcing port [0032]; and 
send the first instruction to the switch to instruct the switch to couple the first port and the powered chip and change the state to the powered state[0037;0048] 

Hamdi teaches , receive the detection result from the power sourcing chip[ [“where the PSE device determines whether the device coupled to the PSE device is a powered device.  In an embodiment, in response to the PSE device 202 providing the probing signals to each port 310-316 at block 504, the PSE device 202 may receive a response signal that may include a powered device signature (e.g., a current measurement) sent by the device (e.g., the first powered device 204a)..”, 0028]; 
the detection result of the first port is valid [0029; “If the PSE device 202 determines at block 508 that it is configured to only provide power to authorized powered devices, then the method proceeds to block 510 where the PSE device determines whether the device (which has been determined to be a powered device) includes a powered device (PD) identifier.  In an embodiment, the PSE device 202 may determine whether the first powered device 204a includes a PD identifier.  For example, the first powered device..”, 0030; “returning to block 514 and block 518, if the powered device is determined to be an authorized power device, then the method 500 may proceed to block 520 where the PSE device may continue with the next period of the power provisioning process. ..”,0037; “After the optional classification period has completed, the PSE device 202 may switch from providing low voltage to the first powered device 204a to providing an operational voltage (e.g., 44-57 V) over the PSE device port coupled to the first powered device 204a, which causes the PD application hardware to be powered sufficiently to operate the first powered device 204a at its full (or substantially full) functionality.  The PSE device 202 may provide to the first powered device 204a a power level based on the classification of the PSE device 202 that results in the PD application hardware 404 to be powered and operational”, 0038; ( (i.e. providing power to the powered device upon detecting a valid identifier of the powered device)
the detection result of the first port is invalid (“In addition, PD identifiers may be associated with authorization indicators that indicate to the powering engine 304 if a PD identifier identifies an unauthorized powered device, or a lack of a PD identifier/authorization indicator may indicate to the powering engine 304 that a PD identifier has been received from an unauthorized device.  In a specific example, if the powering engine 304 determines that that received PD identifier matches one of the PD identifiers stored in the PD identifier database, then the powering engine may determine, based on the authorization indicator associated with the stored PD identifier, whether the first powered device 204a is an authorized powered device or an unauthorized powered device.  ..”, 0032; “If the powered device is determined to be unauthorized at block 514, then the method 500 may proceed to block 516 where the OSE device may prevent power through the interface of the PSE device that is coupled to the interface of the powered device that is unauthorized.  In an embodiment, the PSE device 202 may prevent power from being provided to the interface 208 that is coupled to the first powered device 204a.  For example, the powering engine 304 may prevent power from being provided to the port 310 that may be coupled to the first powered device 204a.” 0036; Fig.5].


Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Landry et.al., U.S Patent Application Publication 2008/0162973, teaches  systems and methods of classification of powered devices in Power over Ethernet networks.
Horvath et al., U.S Patent Application Publication2017/0012787, teaches a powered device including a powered device circuit, which may include a maintain power signature (MPS) circuit configured to compare a sense current to a reference current and  and more particularly  configuring Power over Ethernet powered devices (PDs), for low duty-cycle operation.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187